40 F.3d 1244
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Monfreda F. HOLLADAY, Jr., Plaintiff Appellant,v.COLE NATIONAL CORPORATION, Defendant Appellee.
No. 93-1875.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 17, 1993.Decided Nov. 2, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-92-3625)
Monfreda F. Holladay, Jr., Appellant Pro Se.  Richard Forsythe Shaw,
Patricia A. Dunn, Jones, Day, Reavis & Pogue, Washington, DC, for Appellee.
D.Md.
AFFIRMED.
Before WIDENER and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Monfreda F. Holladay, Jr., appeals from the district court's order granting Defendant's motion to dismiss and dismissing without prejudice Holladay's employment discrimination action brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Secs. 2000e to 2000e-17 (West 1981 & Supp.1993).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Holladay v. Cole National Corp., No. CA-92-3625 (D. Md. June 8, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.